DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
Claim Objections
Claims 3 and 13 objected to because of the following informalities:  the claims recite the following limitations:
“…wherein a surface area of a molten pool formed by melting the workpiece is widened by swinging the processing laser beam, compared with a surface area of the molten pool when no swing is performed, and a gas generated when a plating layer located inside the workpiece is evaporated is discharged from a surface of the molten pool.”

Recommend rewording to the following:

“…wherein a surface area of a molten pool formed by melting the workpiece is widened by swinging the processing laser beam, compared with a surface area of the molten pool when no swinging is performed, and a gas is generated when a plating layer located inside the workpiece is evaporated and is discharged from a surface of the molten pool.”

Recommend making similar changes to claim 13.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11-12, and 18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 4-5 and 10-12 of copending Application No. 17/002,948. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant Application
Application No. 17/002,948
1. A welding method comprising: 
layering two or more plate materials each including a plating plate material having a preform on a surface of which a plating layer is formed to form a workpiece; 
disposing the workpiece in a region to be irradiated with a processing laser beam; 
generating the processing laser beam having a power distribution shape in which two or more power regions are disposed along a predetermined direction in a plane perpendicular to a light traveling direction; 
irradiating a surface of the workpiece with the processing laser beam; and 



moving the processing laser beam and the workpiece relatively while performing the irradiation, and melting an irradiated area of the workpiece to perform welding while sweeping the processing laser beam in the predetermined direction on the workpiece during a swing of the processing laser beam.
2. The welding method according to claim 1, wherein in the generating of the processing laser beam, the laser beam includes a plurality of beams, and at least two of the plurality of beams are disposed along the predetermined direction to form the power distribution shape.
1. A welding method, comprising: 
forming a workpiece by stacking plated sheet members having a plating layer formed on a surface of a base material; 

disposing the workpiece in an area to be irradiated with laser light; 





irradiating a surface of the workpiece with a plurality of beams by dispersing positions such that centers of the beams do not overlap with each other within a prescribed area on the surface; while continuing the irradiation, relatively moving the beams and the workpiece and sweeping the beams on the workpiece so as to melt an irradiated part of the workpiece for performing welding; and 




setting a distance between the beams to be emitted such that weld pools formed in the workpiece by irradiation of each of the beams overlap with each other.

4. The welding method according to claim 1, wherein the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape gradually widening a width in a direction orthogonal to a direction of the sweep.

5. The welding method according to claim 1, wherein the beams have substantially equivalent peak powers.
11. A welding apparatus comprising: 
a laser system; and 


an optical head that irradiates a workpiece with a processing laser beam generated so as to have a power distribution shape in which two or more power regions are disposed along a predetermined direction in a plane perpendicular to a light traveling direction from a laser beam output from the laser system to melt an irradiated area of the workpiece to perform welding, 
wherein the workpiece has a configuration in which two or more plate materials each including a plating plate material having a preform on a surface of which a plating layer is formed are layered, and 
the optical head has a configuration in which the processing laser beam and the workpiece are capable of moving relatively to perform the melting to perform the welding while sweeping the processing laser beam on the workpiece in the predetermined direction while swinging the processing laser beam.
12. The welding apparatus according to claim 11, wherein the laser beam includes a plurality of beams, and at least two of the plurality of beams are disposed along the predetermined direction to form the power distribution shape.
18. The welding apparatus according to claim 11, wherein a beam shaper generates the processing laser beam.
10. A welding apparatus, comprising: 
a laser device; 
a beam shaper that divides laser light output from the laser device into a plurality of beams; and an optical head that irradiates a workpiece with the beams to melt an irradiated part of the workpiece for performing welding, 






wherein the workpiece is formed by stacking plated sheet members having a plating layer formed on a surface of a base material, 


the optical head is configured such that the beams and the workpiece are relatively movable, the optical head sweeping the beams on the workpiece for performing the melting to perform welding, 








and the beam shaper divides the laser light such that the optical head is able to irradiate a surface of the workpiece with the beams by dispersing positions so that centers of the beams do not overlap with each other within a prescribed area on the surface.

11. The welding apparatus according to claim 10, wherein the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape gradually widening a width in a direction orthogonal to a direction of the sweep.

12. The welding apparatus according to claim 10, wherein the beams have substantially equivalent peak powers.


	Claims 1 and 4-5 of Application No. 17/002,948 teach all of the limitations of claims 1-2 from the Instant Application but do not explicitly disclose a power distribution shape in which two or more power regions are disposed along a predetermined direction in a plane perpendicular to a light traveling direction.
	However, Application No. 17/002,948 teaches a power distribution shape in which two or more power regions (“the beams have substantially equivalent peak powers,” claim 5) are disposed along a predetermined direction in a plane perpendicular to a light traveling direction (“the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape gradually widening a width in a direction orthogonal to a direction of the sweep,” claim 4; the “direction orthogonal to a direction of the sweep” is construed as the claimed “predetermined direction”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Application No. 17/002,948 to include, a two-beam power distribution profile and arranging the beams orthogonal to the direction of the light travel, in order to lessen the power distribution of a single beam, which may cause a dent in the weld, by distributing the power into two beams, where the energy density is lowered but a high welding efficiency is still maintained (motivation comes from pages 4-5 of JP-2009178768-A).
Claims 10-12 of Application No. 17/002,948 teach all of the limitations of claims 11-12 and 18 from the Instant Application but do not explicitly disclose a power distribution shape in which two or more power regions are disposed along a predetermined direction in a plane perpendicular to a light traveling direction from a laser beam output from the laser system.
However, Application No. 17/002,948 teaches a power distribution shape in which two or more power regions (“the beams have substantially equivalent peak powers,” claim 12) are disposed along a predetermined direction in a plane perpendicular to a light traveling direction from a laser beam output from the laser system (“the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape gradually widening a width in a direction orthogonal to a direction of the sweep,” claim 11; the “direction orthogonal to a direction of the sweep” is construed as the claimed “predetermined direction”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Application No. 17/002,948 to include, a two-beam power distribution profile and arranging the beams orthogonal to the direction of the light travel, in order to lessen the power distribution of a single beam, which may cause a dent in the weld, by distributing the power into two beams, where the energy density is lowered but a high welding efficiency is still maintained (motivation comes from pages 4-5 of JP-2009178768-A).
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 12-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “wherein in the generating of the processing laser beam, the laser beam includes a plurality of beams, and at least two of the plurality of beams are disposed along the predetermined direction to form the power distribution shape.”  Meanwhile, the independent claims recite “the processing laser beam having a power distribution shape in which two or more power regions are disposed along a predetermined direction in a plane perpendicular to a light traveling direction.”  It is unclear if each of the “beams” in claim 2 and 12 each have “two or more power regions” or if instead each beam of the “at least two beams” corresponds with each power region of the “two more power regions.”  For the purpose of the examination, the latter will be assumed to be true, and claims 2 and 12 will be interpreted as “wherein in the generating of the processing laser beam, the laser beam includes a plurality of beams, and at least two of the plurality of beams are disposed along the predetermined direction to form the two or more power regions of the power distribution shape.”  
	Claims 3 and 13 recite “…wherein a surface area of a molten pool formed by melting the workpiece is widened by swinging the processing laser beam, compared with a surface area of the molten pool when no swing is performed…”  Meanwhile, the independent claims recite “…while sweeping the processing laser beam in the predetermined direction on the workpiece during a swing of the processing laser beam.”  It is unclear if claims 3 and 13 require a step of no swinging of the processing laser beam or if instead the limitation is merely a hypothetical one.  If the former, it is unclear then what steps should be taken in order to prevent the processing laser beam from swinging.  If the latter, it is unclear how a hypothetical limitation affects the scope of the claim.  Since there is no way of determining the requisite degree of the term “compared with a surface area of the molten pool when no swing is performed,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claims 3 and 13 recite “a gas generated when a plating layer located inside the workpiece is evaporated is discharged from a surface of the molten pool.”  However, it is unclear if “a plating layer” is a new plating layer or one of the plating layers already recited in the independent claims.  For the purpose of the examination, the limitation will be interpreted as “a gas generated when one of the plating layers located inside the workpiece is evaporated is discharged from a surface of the molten pool.”  
	Claims 4 and 14 recite “a welding defect caused by the gas has a level equal to or less than an allowable level.”  However, it is unclear what level is considered by the Applicant to be “allowable.”  The Specification discloses that “the allowable level means a level that is allowable according to, for example, the required specifications for welding” (page 13).  Nonetheless, it is still unclear what constitutes “required specifications for welding” because there is no disclosure of any specific welding specifications in the Specification.  As a result, the claimed “allowable level” is indefinite.  For the purpose of the examination, the limitation will be interpreted as “a welding defect caused by the gas has a level equal to or less than no defects 
	Claims 4, 7, 14, and 17 recite “a power distribution shape,” but it is unclear if “a power distribution shape” is a new power distribution shape or the same “power distribution shape” recited in independent claims.  For the purpose of the examination, the limitation will be interpreted as “the 
	Claim 16 recites “wherein the processing laser beam is generated so as to further have a power distribution shape in which two or more power regions are disposed along a width direction perpendicular to the predetermined direction in a plane perpendicular to the light traveling direction.”  Meanwhile, claim 11 recites “a power distribution shape in which two or more power regions are disposed along a predetermined direction in a plane perpendicular to a light traveling direction.”   It is unclear if claim 16 requires two different power distribution shapes or if claim 16 is intended to further limit the power distribution shape already recited in claim 11.  For the purpose of the examination, the latter will be assumed to be true (only one power distribution shape is required), and claim 16 will be interpreted as “wherein the processing laser beam is generated so as to further have the power distribution shape in which the two or more power regions are disposed along a width direction perpendicular to the predetermined direction in the plane perpendicular to the light traveling direction.”  Alternatively, claim 16 could also be rewritten to recite “wherein the predetermined direction of the two or more power regions is in a width direction.”	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikame (US-6856634-B2).
Regarding claim 1, Mikame teaches a welding method (“The present invention relates to a laser machining apparatus and a machining method,” column 1, lines 7-8;  “machining such as a heat treatment including cutting, perforation, welding, cladding buildup and quenching has come to be carried out by irradiating a laser beam to a machining-target site of a work piece,” column 1, lines 10-13) comprising: 
layering two or more plate materials (two zinc plated steel sheets, fig. 20) each including a plating plate material (zinc-plated, fig. 20) having a preform (base material, fig. 20; Applicant discloses that “steel plate” is a preform, page 6 of the Specification; similarly, Mikame teaches using steel sheets as a base material for laminating a zinc layer onto the sheets) on a surface of which a plating layer is formed to form a workpiece (describing fig. 27, which is analogous to fig. 20, “zinc is plated onto a base material made of steel sheet are laminated and welded with each other,” column 1, lines 46-48); 
disposing the workpiece in a region to be irradiated with a processing laser beam (beams La, Lb, and La’, fig. 20; the area shown by the laser beam hitting the top base material in fig. 20 is construed as the claimed “region;” fig. 5 shows how multiple beams can be combined into a common laser beam L); 
generating the processing laser beam having a power distribution shape in which two or more power regions (figs. 17-19 show different arrangements for beams to be used in fig. 20; blocks Bb represent “irradiation output is changed in terms of time” but block Ba irradiates continuously which the examiner is interpreting as being its own power distribution shape, described column 15, line 25-column 16, line 16; figs. 7 and 10-12 show how the blocks vary with time, which the examiner is construed as the claimed “power regions;” examiner understand multiple beams arriving at a workpiece as being a “power distribution shape” based on the Applicant’s description of figs. 3A, 5A-5F, and 6A-6E in the Specification) are disposed along a predetermined direction in a plane perpendicular to a light traveling direction (figs. 17-20 show the direction of the weld M; the blocks are arranged as being both along this direction and perpendicular to this direction; Mikame teaches that the rear blocks Bb rotate, column 15, lines 37-38; construed such that the direction M and the width of the blocks, shown in figs. 17-19 (vertical axis of the figures) is perpendicular to the laser beams La, Lb, and La’, shown in fig. 20 (also the vertical axis)); 
irradiating a surface of the workpiece (top surface, fig. 20) with the processing laser beam (as shown in fig. 20); and 
moving the processing laser beam and the workpiece relatively while performing the irradiation (“the machining-target site Wa and the semiconductor stack 1 are relatively moved along the welding direction,” column 9, line 46-column 10, line 1), and melting an irradiated area of the workpiece (molten pool, fig. 20) to perform welding while sweeping the processing laser beam in the predetermined direction on the workpiece (arrow M, figs 17-20; “an arrow M shows a welding direction,” column 15, lines 32-33) during a swing of the processing laser beam (“a plurality of blocks Bb which are oscillated are disposed around both blocks Ba, Ba' including the area therebetween,” column 15, lines 37-39; oscillating the beam, as shown in figs. 5 and 14, is construed as “a swing of the processing laser beam”).

Mikame, figs. 5, 14, and 17-20

    PNG
    media_image1.png
    405
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    397
    291
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    322
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    349
    357
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    322
    300
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    357
    526
    media_image6.png
    Greyscale

	Regarding claim 2, Mikame teaches wherein in the generating of the processing laser beam, the laser beam includes a plurality of beams (beams La, Lb, and La’, fig. 20), and at least two of the plurality of beams are disposed along the predetermined direction to form the two or more power regions of the power distribution shape (beam La correlates with block Ba, beam Lb correlates with block Bb, and beam La’ correlates with block Ba’, fig. 20).
	Regarding claim 3, Mikame teaches wherein a surface area of a molten pool (molten pool, fig. 20) formed by melting the workpiece is widened by swinging the processing laser beam (the oscillation taught by Mikame is construed as the claimed swinging claimed by the Applicant; Mikame teaches how a “stirring effect” caused by the oscillation prevents a “delay in solidification,” column 11, lines 20-21; using the oscillation to stir the molten pool in order to delay solidification is construed as “widening” the molten pool), compared with a surface area of the molten pool when no swing is performed (figs. 23-24 shows a process due to a delay G, solidification occurs and a crack C forms; “prior arts,” column 11, line 24 ), and a gas generated (bubbles V, fig. 20) when one of the plating layers located inside the workpiece is evaporated (“if bubbles V are generated as a result of evaporation because of the low melting point of the zinc plated layer,” column 15, lines 65-68) is discharged from a surface of the molten pool (discharged through hole Va, fig. 20).
	Regarding claim 4, Mikame teaches wherein at least one of the power distribution shape (not explicitly disclosed) and a swing mode of the processing laser beam is set (“the material which has been changed into a liquid phase receives a stirring effect in such a manner that it is vibrated,” column 11, lines 19-21) so that a welding defect caused by the gas has a level equal to or less than no defects (“As a result, it is possible to produce an excellent bead Y with no defect in welding, also as shown in FIG. 6,” column 11, lines 25-28).
Mikame, fig. 6

    PNG
    media_image7.png
    296
    226
    media_image7.png
    Greyscale

	Regarding claim 5, Mikame teaches wherein the processing laser beam is swept while being swung in a manner of wobbling (figs. 21 and 22 show methods for wobbling; Mikame teaches a mechanism that oscillates the beams “without employing a mechanism for vibrating the condenser lens (FIG. 21) or a mechanism for repetitively rotating the scanning mirror 4 (FIG. 22) as those employed in the prior arts,” column 9, lines 14-17; oscillating and rotating a beam is construed as the claimed “wobbling”) or weaving (weaving patterns are shown in figs. 8-9).
Mikame, figs. 8-9 ad 21-22

    PNG
    media_image8.png
    750
    368
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    769
    227
    media_image9.png
    Greyscale

	Regarding claim 6, Mikame teaches wherein the processing laser beam is swept (welding direction M, fig. 20) while being swung in a manner of wobbling (fig. 20; “a plurality of blocks Bb which are oscillated,” column 15, lines 37-38) or weaving (weaving patterns are shown in figs. 8-9).
	Regarding claim 7, Mikame teaches wherein at least one of the power distribution shape (“the irradiation time duration of the laser beam L is changed depending on the positions of the blocks,” column 12, lines 26-28) and a swing mode (“in the width direction as shown in (a), (b), and (c) of FIG. 7 is also performed together with the aforementioned control,” column 12, lines 28-30; Applicant discloses using different radii for the swing mode; similarly, Mikame teaches using different blocks to compensate for different widths) of the processing laser beam is set according to a characteristic of the workpiece (“it is possible to cope with the different widths of the machining-target site Wa, of which the difference is due to a gap and the like between the sheet-like materials W, W,” column 12, lines 32-35; adjusting for a gap is construed as the claimed “characteristic of the workpiece”).
	Regarding claim 10, Mikame teaches wherein all of the two or more plate materials are plating plate materials (fig. 20; “zinc plated steel sheets,” column 16, line 8).
	Regarding claim 11, Mikame teaches a welding apparatus (“The present invention relates to a laser machining apparatus and a machining method,” column 1, lines 7-8;  “machining such as a heat treatment including cutting, perforation, welding, cladding buildup and quenching has come to be carried out by irradiating a laser beam to a machining-target site of a work piece,” column 1, lines 10-13) comprising: 
a laser system (semiconductor module 1, fig. 5); and 
an optical head (condenser lens 3, fig. 5) that irradiates a workpiece (fig. 20) with a processing laser beam (beams La, Lb, and La’, fig. 20; fig. 5 shows how multiple beams can be combined into a common laser beam L) generated so as to have a power distribution shape in which two or more power regions (figs. 17-19 show different arrangements for beams to be used in fig. 20; blocks Bb represent “irradiation output is changed in terms of time” but block Ba irradiates continuously which the examiner is interpreting as being its own power distribution shape, described column 15, line 25-column 16, line 16; figs. 7 and 10-12 show how the blocks vary with time, which the examiner is construed as the claimed “power regions;” examiner understand multiple beams arriving at a workpiece as being a “power distribution shape” based on the Applicant’s description of figs. 3A, 5A-5F, and 6A-6E in the Specification) are disposed along a predetermined direction in a plane perpendicular to a light traveling direction from a laser beam output from the laser system (figs. 17-20 show the direction of the weld M; the blocks are arranged as being both along this direction and perpendicular to this direction; Mikame teaches that the rear blocks Bb rotate, column 15, lines 37-38; construed such that the direction M and the width of the blocks, shown in figs. 17-19 (vertical axis of the figures) is perpendicular to the laser beams La, Lb, and La’, shown in fig. 20 (also the vertical axis)) to melt an irradiated area of the workpiece to perform welding (the surface area shown by the laser beam hitting the top base material in fig. 20 is construed as the claimed “irradiated area”), wherein 
the workpiece has a configuration in which two or more plate materials (two zinc plated steel sheets, fig. 20) each including a plating plate material (zinc-plated, fig. 20) having a preform (base material, fig. 20; Applicant discloses that “steel plate” is a preform, page 6 of the Specification; similarly, Mikame teaches using steel sheets as a base material for laminating a zinc layer onto the sheets) on a surface of which a plating layer is formed are layered (describing fig. 27, which is analogous to fig. 20, “zinc is plated onto a base material made of steel sheet are laminated and welded with each other,” column 1, lines 46-48), and 
the optical head has a configuration in which the processing laser beam and the workpiece are capable of moving relatively (“the machining-target site Wa and the semiconductor stack 1 are relatively moved along the welding direction,” column 9, line 46-column 10, line 1) to perform the melting to perform the welding while sweeping the processing laser beam on the workpiece  in the predetermined direction (arrow M, figs 17-20; “an arrow M shows a welding direction,” column 15, lines 32-33) while swinging the processing laser beam (“a plurality of blocks Bb which are oscillated are disposed around both blocks Ba, Ba' including the area therebetween,” column 15, lines 37-39; oscillating the beam, as shown in figs. 5 and 14, is construed as “a swing of the processing laser beam”).
Regarding claim 12, Mikame teaches wherein the laser beam includes a plurality of beams (beams La, Lb, and La’, fig. 20), and at least two of the plurality of beams are disposed along the predetermined direction to form the two or more power regions of the power distribution shape (beam La correlates with block Ba, beam Lb correlates with block Bb, and beam La’ correlates with block Ba’, fig. 20).
Regarding claim 13, Mikame teaches wherein a surface area of a molten pool (molten pool, fig. 20) formed by melting the workpiece is widened by swinging the processing laser beam (the oscillation taught by Mikame is construed as the claimed swinging claimed by the Applicant; Mikame teaches how a “stirring effect” caused by the oscillation prevents a “delay in solidification,” column 11, lines 20-21; using the oscillation to stir the molten pool in order to delay solidification is construed as “widening” the molten pool), compared with a surface area of the molten pool when no swing is performed (figs. 23-24 shows a process due to a delay G, solidification occurs and a crack C forms; “prior arts,” column 11, line 24), and a gas generated (bubbles V, fig. 20) when one of the plating layers located inside the workpiece is evaporated (“if bubbles V are generated as a result of evaporation because of the low melting point of the zinc plated layer,” column 15, lines 65-68) is discharged from a surface of the molten pool (discharged through hole Va, fig. 20).
Regarding claim 14, Mikame teaches wherein at least one of the power distribution shape (not explicitly disclosed) and a swing mode of the processing laser beam is set (“the material which has been changed into a liquid phase receives a stirring effect in such a manner that it is vibrated,” column 11, lines 19-21) so that a welding defect caused by the gas has a level equal to or less than no defects (“as a result, it is possible to produce an excellent bead Y with no defect in welding, also as shown in FIG. 6,” column 11, lines 25-28).
Regarding claim 15, Mikame teaches wherein the processing laser beam is swept while being swung in a manner of wobbling (figs. 21 and 22 show methods for wobbling; Mikame teaches a mechanism that oscillates the beams “without employing a mechanism for vibrating the condenser lens (FIG. 21) or a mechanism for repetitively rotating the scanning mirror 4 (FIG. 22) as those employed in the prior arts,” column 9, lines 14-17; oscillating and rotating a beam is construed as the claimed “wobbling”) or weaving (weaving patterns are shown in figs. 8-9).
Regarding claim 16, Mikame teaches wherein the processing laser beam is generated so as to further have the power distribution shape in which the two or more power regions are disposed along a width direction (figs. 18-20 show the direction of the weld M; the examiner is construing the “width direction” as being the vertical axis of figs. 18-19; multiple blocks Bb are arranged along this axis, where the multiple blocks are construed as the claimed “two or more power regions”) perpendicular to the predetermined direction in the plane perpendicular to the light traveling direction.
Regarding claim 17, Mikame teaches wherein at least one of the power distribution shape (“the irradiation time duration of the laser beam L is changed depending on the positions of the blocks,” column 12, lines 26-28) and a swing mode (“in the width direction as shown in (a), (b), and (c) of FIG. 7 is also performed together with the aforementioned control,” column 12, lines 28-30; Applicant discloses using different radii for the swing mode; similarly, Mikame teaches using different blocks to compensate for different widths) of the processing laser beam is set according to a characteristic of the workpiece (“it is possible to cope with the different widths of the machining-target site Wa, of which the difference is due to a gap and the like between the sheet-like materials W, W,” column 12, lines 32-35; adjusting for a gap is construed as the claimed “characteristic of the workpiece”).
Regarding claim 20, Mikame teaches wherein all of the two or more plate materials are plating plate materials (fig. 20; “zinc plated steel sheets,” column 16, line 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikame (US-6856634-B2) as applied claims 1 and 11 above and further in view of Grapov et al. (US-20160368089-A1)
Regarding claim 8, Mikame teaches the invention as described above but does not explicitly disclose wherein a beam shaper generates the processing laser beam.
However, in the same field of endeavor of laser welding, Grapov teaches wherein a beam shaper (referring to fig. 16, “at least one beam shaping diffractive optical element 1626 for shaping the beam,” para 0063) generates the processing laser beam (“the beam shaping diffractive optical element 1626 shapes the collimated beam and the shaped beam is then moved by the mirrors 1632, 1634, for example, as described above,” para 0063; construed such that the beams shown in figs. 17A-20 are shaped by the Dif. Optics 1626).
Grapov, fig. 16-20

    PNG
    media_image10.png
    411
    653
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mikame to include, a diffractive optical element, in view of the teachings of Grapov, by using a diffractive optical element, as taught by Grapov, in combination with a multi-beam semiconductor fiber module, as taught by Mikame, because a diffractive optical element enables different brush sizes and resolutions for welding, which may be interchangeably selected, and when a diffractive optical element is combined with a multi-beam fiber laser, then multiple beams may have different modes, powers, energy densities, profiles, and/or sizes delivered at the same time, separately, or selectively, to provide different operations, e.g., heating welding, or post-processing (Grapov, paras 0065-067) for advantage of providing a more versatile laser machining system.
Regarding claim 9, Mikame teaches the invention as described above but does not explicitly disclose wherein the beam shaper is a diffractive optical element.
However, in the same field of endeavor of laser welding, Grapov teaches wherein the beam shaper is a diffractive optical element (referring to fig. 16, “at least one beam shaping diffractive optical element 1626 for shaping the beam,” para 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mikame to include, a diffractive optical element, in view of the teachings of Grapov, by using a diffractive optical element, as taught by Grapov, in combination with a multi-beam semiconductor fiber module, as taught by Mikame, because a diffractive optical element enables different brush sizes and resolutions for welding, which may be interchangeably selected, and when a diffractive optical element is combined with a multi-beam fiber laser, then multiple beams may have different modes, powers, energy densities, profiles, and/or sizes delivered at the same time, separately, or selectively, to provide different operations, e.g., heating welding, or post-processing (Grapov, paras 0065-067) for advantage of providing a more versatile laser machining system.
Regarding claim 18, Mikame teaches the invention as described above but does not explicitly disclose wherein a beam shaper generates the processing laser beam.
However, in the same field of endeavor of laser welding, Grapov teaches wherein a beam shaper (referring to fig. 16, “at least one beam shaping diffractive optical element 1626 for shaping the beam,” para 0063) generates the processing laser beam (“the beam shaping diffractive optical element 1626 shapes the collimated beam and the shaped beam is then moved by the mirrors 1632, 1634, for example, as described above,” para 0063; construed such that the beams shown in figs. 17A-20 are shaped by the Dif. Optics 1626).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mikame to include, a diffractive optical element, in view of the teachings of Grapov, by using a diffractive optical element, as taught by Grapov, in combination with a multi-beam semiconductor fiber module, as taught by Mikame, because a diffractive optical element enables different brush sizes and resolutions for welding, which may be interchangeably selected, and when a diffractive optical element is combined with a multi-beam fiber laser, then multiple beams may have different modes, powers, energy densities, profiles, and/or sizes delivered at the same time, separately, or selectively, to provide different operations, e.g., heating welding, or post-processing (Grapov, paras 0065-067) for advantage of providing a more versatile laser machining system.
Regarding claim 19, Mikame teaches the invention as described above but does not explicitly disclose wherein the beam shaper is a diffractive optical element.
However, in the same field of endeavor of laser welding, Grapov teaches wherein the beam shaper is a diffractive optical element (referring to fig. 16, “at least one beam shaping diffractive optical element 1626 for shaping the beam,” para 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mikame to include, a diffractive optical element, in view of the teachings of Grapov, by using a diffractive optical element, as taught by Grapov, in combination with a multi-beam semiconductor fiber module, as taught by Mikame, because a diffractive optical element enables different brush sizes and resolutions for welding, which may be interchangeably selected, and when a diffractive optical element is combined with a multi-beam fiber laser, then multiple beams may have different modes, powers, energy densities, profiles, and/or sizes delivered at the same time, separately, or selectively, to provide different operations, e.g., heating welding, or post-processing (Grapov, paras 0065-067) for advantage of providing a more versatile laser machining system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xie et al. (US-6608278-B1) teach multiple beams for coated materials.
Heinemann et al. (US-9616522-B2) teach multiple beams having different wavelengths and intensities for galvanized sheets.
Vila et al. (US-20180236600-A1) teach a method for welding zinc coated blanks using oscillating beams.
Yang et al. (US-20190240780-A1) teach multiple beams welding for coated steels.
Nishii et al. (US-20200384574-A1) is the publication for Application No. 17/002,948.
Genchi et al. (JP-2007253181-A) teach various beam profiles for laser beam welding.
Gedicke et  al. (WO-2009021716-A1) teach a double cone method for laser welding, where the beam oscillates or rotates.
Koide et al. (JP-2009178768-A) teach various beam distributions for laser welding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7 July 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761